Citation Nr: 1202926	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  03-07 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include as due to exposure to asbestos.  

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure. 

3.  Entitlement to service connection for Bell's palsy, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had 1 year and 15 days of recognized service during the period from September 1962 to January 1965.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from March 2002 and June 2002 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In those decisions, the RO denied entitlement to service connection for asbestosis, diabetes mellitus, and Bell's palsy.  

The Veteran initiated his current claim for benefits by submitting a VA Form 21-526, Veteran's Application for Compensation or Pension, in March 2002.  The Veteran completed the section of the form that requests information from claimants that are applying for nonservice-connected disability pension.  The rating decisions dated in March 2002, June 2002, and July 2002, did not address the issue of entitlement to nonservice-connected disability pension benefits.  Further, the Veteran wrote to a congressional representative, seeking help in his claim for pension benefits, in July 2002.  In light of the foregoing, the issue of entitlement to nonservice-connected disability pension benefits has been raised.  In addition, in the statement dated in July 2002, the Veteran appeared to request that the claim for entitlement to service connection for a psychiatric disorder be reopened and appeared to raise a claim for entitlement to service connection for heart disease.  As these issues have not been adjudicated or certified on appeal, they are referred to the RO for such further development as may be necessary. 

The case was initially before the Board in January 2005, at which time the claims were denied.  The Veteran appealed the Board's January 2005 decision to the United States Court of Appeals for Veterans Claims.  While the case was pending at the Court, the Veteran's representative and the Secretary of VA (the parties) filed a Joint Motion to vacate and remand the Board's January 2005 decision.  By Order dated May 2006, the Court granted the Joint Motion and the case was returned to the Board.  

In December 2006, the Board remanded the Veteran's claim for additional development.  The claim was remanded again in September 2009.  Upon partial completion of the requested development, the RO issued a supplemental statement of the case (SSOC) in June 2011 addressing all three issues.  Then, after additional development with regard to the claim of service connection for a lung disorder, the RO issued another SSOC in September 2011 addressing only the issue of entitlement to service connection for a lung disorder, to include as due to herbicide exposure.  

Thereafter, the Veteran indicated that he had additional evidence to submit in support of his appeal and requested VA to wait the full 30-day period to allow him to submit any additional evidence.  The Veteran reported on this form that he had submitted a doctor's statement regarding his exposure to asbestos from Tampa, Florida.  The Veteran reiterated that the letter was already associated with the claims file and insisted that the RO look for his letter to support his claim.  

One week later, the Veteran, via his representative, signed a waiver in September 2011 indicating that he received the SSOC and did not have any additional evidence regarding his appeal.  He requested that the RO forward his case immediately to BVA to expedite his appeal.  


FINDINGS OF FACT

1.  A lung disorder was not identified during the Veteran's active service or until many years thereafter; the Veteran's COPD is shown to be unrelated to asbestos exposure or any other disease or injury in service, and the weight of the medical evidence establishes that the Veteran does not have an asbestos-related disease.   

2.  The veteran had no foreign service and the only disability for which service connection has been established is hearing loss, left ear. 

3.  Diabetes mellitus is not shown during active service or until many years after separation and the competent and probative evidence establishes that the Veteran's post-service development of diabetes mellitus is unrelated to any incident or event of active service. 

4.  Bell's palsy was not first shown in service or within the first post-service year, and it is not proximately due to or the result of a service-connected disability; the competent evidence of record establishes that the Bell's palsy is more likely than not secondary to nonservice-connected diabetes; there is no competent medical evidence relating the Veteran's post-service Bell's palsy to service. 


CONCLUSIONS OF LAW

1.  A lung disorder, including, but not  limited to COPD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 , 1112, 1113, 1131, 1137, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303 , 3.309, 3.311 (2011). 

2.  Diabetes mellitus was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1116, 1131, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.303 , 3.304, 3.307, 3.309 (2011). 

3.  Bell's palsy was not incurred in or aggravated by active service and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1153, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 , 3.310 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated December 2001.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a service connection claim, and the relative duties of VA and the claimant to obtain evidence.  Additional letters were sent to the Veteran in April 2002.  These letters once again explained how to substantiate a claim of service connection and relative duties of VA and the claimant with regard to obtaining evidence to support the claims.  One of the April 2002 letters also specifically provided additional guidance with regard to claims of service connection for asbestos-related disabilities.  

The Veteran responded to RO's letters by submitting a list of providers as well as an October 1998 memorandum from a private doctor who indicated that the Veteran had bilateral pleural plaques consistent with asbestos exposure.  The Veteran also submitted a detailed account of his alleged exposure to asbestos and other chemicals in service.  

After the RO issued the June 2002 rating decision denying the claims, the Veteran appealed the determination and was provided with additional notice letters in May 2003, January 2007, and March 2008.  The January 2007 letter provided notice of how VA assigns effective dates and initial ratings for all grants of service connection and also informed how to substantiate a service connection claim based on a theory of secondary service connection.  The March 2008 letter requested the Veteran to provide additional information regarding his alleged asbestos exposure.  VA attempted to obtain additional records and negative responses were received from a VA Medical Center in North Carolina.  No additional records were received from the Veteran's private doctor, Dr. H, or any other providers because the Veteran never provided the requested written authorization for VA to obtain those records.  VA records were obtained from the Tampa and Asheville VA medical centers.  

Finally, in September 2010, the Veteran was provided with a final duty-to-assist letter.  The letter reported to the Veteran that requests had been made to the North Carolina VAMC and the Tampa VAMC to obtain records dating back to the 1960's and that they were still waiting for a response.  Duplicate VA records were later received from Tampa dating back to 1993 and records from Ashville, North Carolina dating back to 1989 were also received.  The Ashville facility responded that there were no records from the 1960's pertaining to the Veteran and he was notified of such in a letter dated January 2011.  See 38 C.F.R. § 3.159(e).  

SSOCs were issued in June 2011 and September 2011.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained a medical opinion as to the etiology of the current lung disorder, diabetes and Bell's palsy, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  The RO substantially complied with the Board's remand instructions and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  In January 2007, the Veteran was notified concerning how to substantiate a claim for service connection based on a theory of secondary service connection.  In letters dated in January 2007 and March 2008, the Veteran was requested to identify his treatment providers and to submit authorizations for those records, including the records of Dr. Hasson, so VA could request the records on his behalf.  The Veteran was also asked to indicate whether he was paid pursuant to the Agent Orange registry program and he was asked to further detail his exposure to herbicides and asbestos in service.  The RO requested records from various VA  medical centers, including those located in  Salisbury and Columbia.  Upon receiving negative responses, the Veteran was notified of this in the supplemental statement of the case dated in July 2009.  See 38 C.F.R. § 3.159(e) (2011).  Records from the VA medical centers in Tampa and Asheville were received and the Veteran was notified of the records that were obtained in a letter dated in January 2011.  VA also contacted the Joint Services Records Research Center (JSRRC), to attempt to verify reported exposure to agent orange.  A response was provided in January 2010.  VA examinations were also conducted which are adequate as they were based on a review of the record, as physical examinations were conducted, and as opinions with supporting rationales were provided.    

Finally the Board notes that photographs were associated with Virtual VA in July 2011.  As it is unclear whether the RO has considered the photographs, the Board notes in that regard that the photographs are not relevant to the issues of service connection before the Board and therefore solicitation of a waiver of agency of original jurisdiction review or remand for a supplemental statement of the case is not required.  38 C.F.R. §§ 19.31, 20.1304 (2011).  



II.  Service Connection

The Veteran seeks service connection for a lung disorder, to include as secondary to asbestos exposure; diabetes mellitus, to include as secondary to herbicide exposure; and, Bell's palsy, to include as secondary to diabetes mellitus.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as diabetes mellitus, for example, to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition to the law and regulations governing entitlement to service connection outlined above, for purposes of service connection for a disability or death resulting from exposure to a herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116.

If a veteran was exposed to herbicide agent during active military, naval, or air service, the following diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service:  ischemic heart disease, AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.   38 C.F.R. § 3.309(e) (2010).  If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are also not satisfied, then service connection under this theory of entitlement must fail.

The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 (1994).  Notwithstanding the above, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010). (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is also competent to report what comes to him through his sense; symptomatology which is observable and identifiable by lay people represented competent evidence, such as varicose veins which "may be diagnosed by their unique and readily identifiable features." Barr; see also Layno v. Brown, 6 Vet. App. 465 (1994).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Jandreau.  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert.

Service records reflect that the Veteran entered service in September 1962 and was trained as a military policeman.  In June 1963 he absented himself without authority.  He was classified as a deserter in July 1963 and remained so until September 1964 when he was apprehended by the FBI and placed in the stockade at Ft. Jay, N.Y.  After several hours in the stockade he was seen by a psychiatric consultant because of bizarre behavior and he was subsequently transferred to a Naval hospital at St. Albans where he remained for 11 days.  He was then transferred to Valley Forge General Hospital where he remained until shortly before his release from service.  The service treatment records are entirely silent as to any chronic lung disorder, diabetes mellitus or Bell's palsy.  

Lung Disorder

There has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has VA promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), which provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The DVB circular was subsumed verbatim as § 7.21 of VA Manual ADMIN21 (M21-1).  Subsequently, VA has reorganized and revised this manual into its current electronic form M21-1MR.  While the form has been revised, the information contained therein has remained the same. 

"Asbestosis is a pneumoconiosis due to asbestos particles; pneumoconiosis is a disease of the lungs caused by the habitual inhalation of irritant mineral or metallic particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  Another similar definition of pneumoconiosis is "a condition characterized by permanent deposition of substantial amounts of particulate matter in the lungs, usually of occupational or environmental origin."  Dorland's Illustrated Medical Dictionary, 1315 (28th ed., 1994). 

With asbestos related claims, VA must determine whether military records demonstrate asbestos exposure during service, and if so, determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 2(C)(9)(h).  VA must also ensure that proper development of the evidence is accomplished to determine whether or not there is pre-service and/or post- service asbestos exposure.  Id.  The most common disease caused by exposure to asbestos is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, and mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  M21-1MR, Part IV, Subpart ii, Chapter 2(C)(9). 

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chapter 2(C)(9)(e).  Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc.  M21-1MR, Part IV, Subpart ii, Chapter 2, §C(9)(f).  The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos-related claim.  See VAOPGCPREC 4-2000. 

The service records are silent for any evidence of assigned duties or work involving known or likely exposure to asbestos. 

Post service records include a January 1989 VA radiography report indicating that the Veteran underwent a chest x-ray in response to his assertions of Agent Orange exposure.  The report noted that the diaphragms were slightly elevated due to poor inspiration.  The impression was no active pulmonary disease.  

In an October 1998 letter, J. H., M.D., noted bilateral pleural plaques consistent with asbestos exposure.  The file also contains X-rays in March 2001 showing possible infiltrates in the left lung. 

In regard to the Veteran's lung disorder, the December 2006 remand requested that the Veteran be queried as to whether he had submitted a claim to another agency or party for benefits related to asbestos exposure.  He responded that "at present" he had no other claim for exposure to asbestos in a statement dated in April 2008.  However, a review of the October 1998 letter from Dr. H., shows that it was written to an attorney to report the results of the Veteran's chest x-ray.  Further, an April 1999 letter from Dr. H's office included a form typically used in asbestos claim cases to report the results of x-ray readings.  The letter indicated that the Veteran was positive for pulmonary asbestos or asbestos related disease.  

Despite these findings, however, a VA chest x-ray in December 2000 was negative for any cardiopulmonary disease.  

The Veteran was afforded a VA examination in regard to the lung disorder issue in January 2009.  The VA examiner noted that a review of the claims folder was done but failed to acknowledge the findings of Dr. H.  The prior remand specifically noted the findings by Dr. H and directed them to the examiner's attention.  That notwithstanding, the VA examiner did refer to VA chest x-rays of record dated in 1989, 2000, 2001, 2002, 2006, and 2009 and concluded that the x-rays showed no obvious plaques usually associated with asbestosis.  The examiner also noted that the Veteran had a diagnosis of COPD, and that the Veteran reportedly began to notice breathing problems in the 1990's.  The Veteran reported that he had never been a smoker and was not on any medication for his lungs.  The examiner noted that according to the medical literature, nonsmokers with COPD may be associated with organ-specific autoimmune disease or exposure to passive smoke in the past as well as frequent bronchitis or asthma.  The examiner reviewed the claims file and noted that the Veteran spent very little of his service time actually on duty, noting that he was AWOL for 16 months and then spent a great deal of time after that undergoing medical evaluations for what was finally diagnosed as a psychological disorder which led to his discharge.  The examiner further noted that if the Veteran had any asbestos exposure at all it was minimal.  Because his chest x-ray showed no obvious plaques usually associated with asbestosis, the examiner opined that it was less likely as not that the current COPD was caused by or a result of asbestos exposure on active duty.  

The Veteran was reexamined by VA in August 2011.  The examiner noted a review of the claims file, and specifically noted the chest x-ray that was reviewed by Dr. H [in 1998]; however, specifically commented that all of the chest x-ray studies performed since that time have not shown changes of asbestosis.  The examiner noted a review of VA records from the previous two years and was unable to locate any recent documentation of asbestos-related lung disease.  The Veteran reported a history of asthma and of blood-tinged sputum every day for years.  He reported to the examiner that he had discussed this symptom in detail with his treating physician.  

The examiner noted a review of numerous prior chest x-rays found in the VA database and indicated that none were interpreted as showing evidence of pulmonary asbestosis.  The examiner also noted that the Veteran was sent for pulmonary function testing (PFTs) but he was unable to perform them.  The examiner referred to a note from the pulmonary clinic which states that the Veteran panics when nose clips are applied; thus, he could not comply/complete the PFT and efforts to perform spirometry produced no useful data.  

The examiner concluded that there was no objective evidence of pulmonary asbestosis.  The examiner explained that the overwhelming preponderance of objective evidence fails to demonstrate that the Veteran has pulmonary asbestosis.  The examiner specifically indicated that due and proper consideration was given to the chest x-ray report from Dr. H, but that report was discordant with numerous subsequent chest x-rays, none of which were read as showing evidence of pulmonary asbestosis.  

Despite the Veteran's assertion that he was exposed to asbestos during service, the service records do not contain any information showing that he was assigned duties or work involving known or likely exposure to asbestos.  He was a military policeman in service.  In addition there are major discrepancies between his reports of exposure and data contained in the service records.  Finally there is no treatment for symptoms pertaining to a lung condition shown in service.  While the Veteran was seen for a sore throat in October 1962 and for clogged sinuses in January 1963, the records do not show treatment for a lung condition in service.  While the Veteran reported during his induction examination that he had asthma as a baby, the examiner found that the Veteran's lungs were normal.  Therefore, the presumption of sound condition applies.  The Veteran's separation examination report, dated in December 1964, found that the lungs were normal although the Veteran again reported the history of asthma.  During the hospitalization for mental evaluation, the Veteran reported that he had asthma on and off as he was sensitive to certain dusts and pollens.  Physical examination at the time was normal with the exception of complaints of tightening in the left CVA area and a fine maculopapular rash on the cheek and forehead.  

There is no post-service medical evidence of lung abnormalities until November 1970, at which time the Veteran was treated for hoarseness and a sore throat of two weeks duration by Dr. C.L.D at the Morton Plant Hospital.  At that time the doctor opined the complaints definitely may be related to exposure to chemicals at work, as there was no other apparent cause. 

Additionally, Dr. H concluded in his October 1998 letter that the Veteran had bilateral pleural plaques consistent with asbestos exposure.  It was his estimation that the Veteran had no active infiltrates in his lungs, and there was no diagnosis of asbestosis disease. 

Although the Veteran contends that he was exposed to asbestos while stoking coal and chipping paint off of ships during service, service records disclose that he served his entire period of service as a military policeman, aside from his initial training, and not in any position with duties as a paint chipper, or as a coal furnace stoker. 

In short, the Veteran's statements to the effect that he was exposed to asbestos are not credible in light of the service records showing that he served in no other capacity than as a military policeman. 

Moreover, the VA records, which include the opinions of two VA examiners, show that the Veteran has COPD, which is an obstructive disorder, not a restrictive lung disease, as opposed to an asbestos-related disease which is restrictive in nature.  The examiner in January 2009 and the examiner in August 2011 both specifically determined that the Veteran did not have an asbestos-related disability.  The examiner in August 2011 stated that despite the 1998 findings of Dr. H, there were numerous other x-ray reports that refute the findings of Dr. H.  In essence, the VA examiner reviewed Dr. H's findings, but could find no rationale for this outcome, given the overwhelming number of negative chest x-rays provided after that date.  Additionally, it is also worth noting that a January 1989 chest x-ray, performed prior to the 1998 report, was also negative for any type of asbestos-related symptomatology.  

Thus, the preponderance of the medical evidence of record weighs against the claim.  The opinion of Dr. H is heavily outweighed by the totality of the other evidence of record, which includes objective evidence such as multiple x-ray reports to refute Dr. H's 1998 finding.  Significantly, some of the reports are dated prior to Dr. H's letter and some are dated after the letter.  When Dr. H's findings are weighed against all of the other negative evidence of record, Dr. H's findings become less probative

Furthermore, the Veteran's COPD is not shown to have its onset during service.  As previously noted, the Veteran's service treatment records are negative for any complaints or findings related to the lungs.  Thus, there was no chronic disease shown in service nor is there continuity of symptomatology.  During a VA examination in 2009, the Veteran competently, credibly and probatively reported that he did not begin to experience any difficulty breathing until the 1990's, many years after discharge from service.  To the extent that the Veteran reports that he currently has a lung disability that is related to service, his statements are not competent.  The etiology of a lung disability is beyond the type of observation that a lay person is competent to report.  In sum, the evidence does not show that the Veteran has a lung disorder related to his service, to include as due to claimed asbestos exposure.  

For the reasons expressed in detail above, the preponderance of the evidence is against the claim of service connection for a lung disorder.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim.  Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b) . 

Diabetes Mellitus

In regard to herbicide exposure, the Veteran alleges that his diabetes mellitus is related to such exposure.  He has not provided any proof of this and has made general statements of exposure.  He does not have any service in Vietnam, Korea, or any of the other areas acknowledged by VA as where herbicides were used during his period of service.  His military service was within the continental U.S.  Because the Veteran did not have active service in Vietnam during the Vietnam War era, service connection for diabetes mellitus on a presumptive basis is not established.  However, that does not preclude the Veteran from establishing service connection on a direct basis.  

As noted in the prior remands, the Veteran's military personnel records reflect three areas of assignment during service.  He had basic training at Ft. Leonard Wood, Missouri, military police (MP) training at Ft. Gordon, Georgia, and an assignment as an MP at Ft. Carson, Colorado.  These same locations are also reflected in his service treatment records (STRs) as the main bases for his assignments during service. 

The Veteran had claimed exposure to Agent Orange by his proximity to the Ranch Hand site at Lackland Air Force Base, Texas.  He said he was sent to Fort Sam Houston, Texas, for dog handling school and the training was conducted by the Air Force at Lackland.  The Veteran's personnel records do not support this by way of recording the assignment or by recording his having received such training.  Therefore, the Board finds the Veteran's statement is not credible. 

The Veteran submitted a statement in June 1991 wherein he alleged exposure to Agent Orange onboard Air Force planes.  He submitted a statement from a C. L. D., M.D., dated in November 1970, that noted the Veteran had a sore throat and hoarseness that Dr. D said appeared related to exposure to chemical exposure of some type.  He recommended that the Veteran's exposure be discontinued. 

The Veteran also submitted an Operators Permit for Air Force equipment with the letter.  The permit showed his status as a civilian employee.  Thus, given the date of the letter being five years after service and the civilian permit card, the Board concludes that the claimed exposure to chemicals, for this incident, is related to post-service exposure. 

The Veteran also submitted a statement that was received at the Board in July 2009.  He alleged that, upon his arrival at Fort Carson, he was assigned to a replacement detachment and sent on clean up duty to Rocky Flats Arsenal in Colorado.  He alleges that he was exposed to Agent Orange at this site.  He also alleges that he participated in a military exercise, Operation Swift Strike I.  He said the exercise took place in Yakima Valley (Washington) and that he was further exposed to herbicides used in the exercise. 

The Veteran's personnel records do show that he departed Fort Gordon on February 24, 1963, and was recorded as reporting in to the Replacement Detachment, 5th Administration, at Fort Carson on February 25, 1963.  This was his listed unit until he was assigned as an MP on March 18, 1963.  There is no information regarding his participation in a military exercise in his personnel records.  In addition, the JSRRC responded in January 2010 that the available U.S. Army historical records do not document the spraying, testing, transporting, storage or usage of agent orange at Fort Carson or Yakima Valley during the period from February 1963 to July 1963.  In addition, the Department of Defense listing of herbicide spray areas and test sites outside of Vietnam did not include Fort Carson and Yakima Valley.   

The Veteran was also afforded an examination to address his claim for service connection for diabetes mellitus in January 2009.  The examiner opined that the Veteran's diabetes mellitus was less likely as not caused by or a result of military service.  The examiner noted that a review of the Veteran's claims file and service records give no evidence that the Veteran encountered any medical problems other than psychological problems before being discharged in 1965.  Further, examiner noted that the Veteran was not sent overseas while on active duty and his diabetes was not diagnosed until 2003.  

The examiner incorrectly identified the onset of the Veteran's diabetes as being in 2003.  Evidence submitted by the Veteran and VA records associated with the claims folder document assessment of and treatment for diabetes mellitus as early as May 2000.  To be sure that this clarification regarding the onset date would not make any difference in the examiner's opinion; however, the Veteran was reexamined again in June 2011.  

At the June 2011 examination, the examiner noted that the VA records documented the onset of the Veteran's diabetes as being in May 2000.  The examiner reviewed the claims file and the service treatment records and came to the same conclusion as the VA examiner in January 2009.  The examiner provided the same rationale for his opinion that it was less likely as not that the Veteran's diabetes mellitus was caused by or a result of service.  The examiner was unable to find any literature relating herbicide exposure at Fort Carlson and the Rocky Mountain Flats to diabetes.  

In light of the foregoing, there is no basis on which to grant service connection for diabetes mellitus.  Service connection on a presumptive basis is not warranted because the Veteran did not serve in Vietnam during the Vietnam era.  Nor does the evidence show that he was exposed to herbicides while in service.  The JSRRC response is highly probative in that regard and the Board has found statements of the Veteran concerning his purported exposure not credible.  Likewise, diabetes is not shown in service and the Veteran did not develop diabetes mellitus within a year following discharge from service.  Thus, the criteria for establishing service connection pursuant to 38 C.F.R. § § 3.307, 3.309 are not met in this case.

Similarly, service connection on a direct basis is likewise not established.  The Veteran's diabetes mellitus, which had its onset years following discharge from service, in 2000, has not been linked to service by any medical professional.  Two VA examiners have specifically opined that the Veteran's diabetes is unrelated to service.  There is no competent evidence to the contrary.  

Although the Veteran genuinely believes that he was exposed to herbicide agents during service, and that this exposure led to his diabetes, his mere belief is not considered competent evidence to support a grant of service connection.  While the Veteran is competent to report what comes to him through his senses, the etiology of diabetes is not something that the Veteran is competent to determine, as this involves a more complex medical question that only a medical expert is deemed qualified to determine.  

For the reasons expressed in detail above, the preponderance of the evidence is against the claim of service connection for diabetes mellitus.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim.  Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b) . 

Bell's Palsy

VA clinical records in May and June 2000 noted the veteran was seen for recent new onset of Bell's palsy, right.  He apparently woke up with Bell's palsy in May 2000.  He also was noted to have been recently diagnosed with new onset, uncontrollable diabetes mellitus.  

The VA examiner in June 2011 opined that the Veteran's Bell's palsy was most likely due to the diabetes mellitus.  The examiner explained that based on the medical literature, research shows that the likelihood of developing Bell's Palsy is higher if you have diabetes.  The Veteran was found to have Bell's Palsy at a time when his blood sugar was extremely elevated (422 mg/dL).  The examiner also noted that a review of the Veteran's claims file provided no evidence that the Veteran had any medical problems (other than psychological problems) prior to discharge in 1965.  Additionally, the examiner pointed out that there was no evidence of Bell's Palsy during service.  

Service connection for Bell's Palsy is not established.  There is no evidence that the disability had its onset during service, and there is no competent evidence indicating any relationship between Bell's Palsy and any disease or injury in service.  At the time of separation, his neurologic system was evaluated as normal.  Furthermore, the examiner opined that the Veteran's Bell's Palsy, which had its onset in 2000, many years following discharge from service, is more likely than not due to diabetes mellitus.  Because service connection for diabetes mellitus is not established, service connection for Bell's Palsy is likewise not established.  There is no medical evidence to the contrary.  Once again, the etiology of the Veteran's Bell's Palsy is not the type of determination capable of lay observation.  Thus, the Veteran's statements in this regard are not competent and are of no probative value.  

In this regard, competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010). (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  As explained above, that is the case here.  The question of etiology of the Veteran's lung disorder, diabetes, and Bell's Palsy is not the type of question that is capable of lay observation.  


ORDER

Service connection for a lung disorder, to include as due to exposure to asbestos, is denied.  

Service connection for diabetes mellitus, to include as secondary to herbicide exposure, is denied. 

Service connection for Bell's palsy, to include as secondary to diabetes mellitus, is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


